Case 1:18-cv-02250-NGG-RML Document 11 Filed 10/06/18 Page 1 of 2 PageID #: 47




                                       891 Northern Boulevard, Suite 201, Great Neck, NY 11021
                                                                               tel. 516.303.0552
 Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                             October 6, 2018
 Magistrate Judge Robert M. Levy
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201
                              Re:      Reyes v. Crystal Farms Refrigerated Distribution Company
                                       1:18-cv-02250-NGG-RML

 Dear Magistrate Judge Levy:

        This office represents the plaintiff in the above action. This letter is in response to the
 minute entry of October 5, 2018, wherein your Honor noted that counsel for the parties did not
 appear and inquired as to discovery.

         On behalf of plaintiff and defendant, the undersigned apologizes for not appearing in
 accordance with the Court’s calendar. It was the impression of the parties that the September 19,
 2018 conference before District Judge Garaufis replaced and superseded the October 5, 2018
 conference. At the September 19, 2018 conference, filing dates for the amended complaint and
 briefing schedule were set. It was the understanding of the parties that discovery would be stayed
 pending defendant’s scheduled Rule 12 motion.

         Nevertheless, this was not communicated to your Honor. This was my oversight and I
 assure the Court this will not happen again. The parties are available for an initial conference at
 the Court’s convenience. Thank you.

                                                             Respectfully submitted,

                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan
Case 1:18-cv-02250-NGG-RML Document 11 Filed 10/06/18 Page 2 of 2 PageID #: 48




                                       Certificate of Service

 I certify that on October 6, 2018, I served the foregoing by electronically filing and/or mailing
 (first-class mail) same, to the persons or entities indicated below, at their last known address of
 record (blank where not applicable).

  August Horvath                                   ☒ CM/ECF                 ☐ First-Class Mail


                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
